Case 2:21-cv-01924-AB-AS Document 4 Filed 03/01/21 Page 1 of 2 Page ID #:17



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICKEY LOUIS ALFORD,                              No. 2:21-cv-0343 KJN P
12                       Petitioner,
13           v.                                         ORDER
14    SCOTT KERNAN,
15                       Respondent.
16

17          Petitioner, a county prisoner proceeding pro se, has filed an application for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis.

19   This court will not rule on petitioner's request to proceed in forma pauperis.

20          Petitioner is presently incarcerated at Los Angeles County Jail. He is serving a sentence

21   for a conviction rendered by the Los Angeles County Superior Court.

22          The general rule with regard to habeas applications is that both the United States District

23   Court in the district where petitioner was convicted and the District Court where petitioner is

24   incarcerated have jurisdiction over the claims. See Braden v. 30th Judicial Circuit Court, 410 U.S.

25   484 (1973). In the instant case, both petitioner's conviction and his place of incarceration

26   occurred in an area covered by the District Court for the Central District of California.

27          Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that:

28          1. This court has not ruled on petitioner’s application to proceed in forma pauperis; and
                                                        1
Case 2:21-cv-01924-AB-AS Document 4 Filed 03/01/21 Page 2 of 2 Page ID #:18



 1             2. This matter is transferred to the United States District Court for the Central District of

 2   California. Id. at 499 n.15; 28 U.S.C. § 2241(d).

 3   Dated: March 1, 2021

 4

 5

 6
     /alfo0343.108a
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
